DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otokita (9,039,116).

Regarding claim 1, Otokita teaches a liquid ejecting device comprising: 
an ejector group (fig. 3, group of nozzles 28) that includes a plurality of liquid ejectors (fig. 3, items 28) that receive a plurality of drive signals (fig. 5, items COM) and eject a liquid (see fig. 5); 
an ejection state checking circuit (fig. 4, item 51) that checks a state of a check target liquid ejector that is a liquid ejector among the plurality of liquid ejectors based on the residual vibration signal output from the check target liquid ejector (col. 11, lines 54-67); and 
a check target designation data management circuit that manages check target designation data that designates the check target liquid ejector (fig. 4, item 34), 
the check target designation data management circuit including a first data-holding circuit (col. 13, lines 6-21, note that whether a given nozzle is circuit (col. 10, lines 36-52, note that when the inspection driving pulse is executed during printing, the ejector will not eject ink, and thus a non-ejection code “00” corresponding to a non-ejection pulse must be held by a second data holding circuit, and when the inspection driving pulse is executed during standby periods, a pulse with a non-“00” ejection code is used that will actually eject ink), and having a first management mode in which the check target designation data management circuit updates data held by the first data-holding circuit and data held by the second data-holding circuit, and a second management mode in which the check target designation data management circuit updates the data held by the second data-holding circuit without updating the data held by the first data-holding circuit (Note that the first mode defined where the target nozzle is changed and the printer stops printing so that the inspection pulse changes from “00” to “01”, and the second mode is being defined as a mode where the target nozzle is the last nozzle to be checked, and thus the nozzle is not updated until a next maintenance routine, and printing stops so that the inspection driving pulse goes from “00” to “01”). 	Regarding claim 2, Otokita teaches the liquid ejecting device as defined in claim 1, 
the check target designation data held by the first data-holding circuit being used for selecting an liquid ejector to be driven from the plurality of liquid ejector (note that, as defined above, the limitation is met), 
circuit being used for selecting part of the drive signal (note that, as defined above, the limitation is met).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853